Citation Nr: 9926739	
Decision Date: 09/17/99    Archive Date: 09/28/99

DOCKET NO.  97-03 574	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to service connection for congestive heart 
failure with hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. M. Panarella, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to April 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the July 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Detroit, Michigan (RO).


FINDING OF FACT

There is no competent medical evidence linking the veteran's 
congestive heart failure with hypertension with his period of 
active service.


CONCLUSION OF LAW

The claim of entitlement to service connection for congestive 
heart failure with hypertension is not well grounded.  
38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
the line of duty while in the active military, naval, or air 
service.  See 38 U.S.C.A. §1110 (West 1991); 38 C.F.R. § 
3.303 (1998).  If a chronic disease is shown in service, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, may be service connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. § 
3.303(b) (1998).  However, continuity of symptoms is required 
where the condition in service is not, in fact, chronic or 
where diagnosis of chronicity may be legitimately questioned.  
38 C.F.R. § 3.303(b) (1998).  In addition, service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).

However, the veteran must first show that his claim for 
service connection is well grounded.  A well-grounded claim 
is one that is plausible, capable of substantiation, or 
meritorious on its own.  See 38 U.S.C.A. § 5107(a) (West 
1991); Grivois v. Brown, 6 Vet. App. 136, 140 (1994); Murphy 
v. Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim 
need not be conclusive it must be accompanied by supporting 
evidence.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In the absence of evidence of a well-grounded claim there is 
no duty to assist the claimant in developing the facts 
pertinent to his claim and the claim must fail.  Epps v. 
Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded, the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Medical evidence is 
required to prove the existence of a current disability and 
to fulfill the nexus requirement.  Lay or medical evidence, 
as appropriate, may be used to prove service incurrence.  See 
Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).  In addition, 
the nexus requirement may be satisfied by a presumption that 
certain disorders, such as hypertension, manifested 
themselves to a degree of ten percent within one year of 
discharge from service.  See 38 U.S.C.A. § 1101, 1112 (West 
1991); 38 C.F.R. §§ 3.307, 3.309 (1998); Traut v. Brown, 6 
Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 
43 (1993).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b) (1998), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

In the present case, the veteran claims that his hypertension 
began in 1966 during active service.  The service medical 
records do not reflect any treatment or diagnosis associated 
with hypertension or any cardiovascular disability.  In fact, 
the February 1966 pre-induction examination recorded the 
veteran's blood pressure as 100/64 and the February 1968 
separation examination recorded it as 120/70.  The veteran 
indicated in a September 1966 report of medical history that 
he had a history of or had at that time high or low blood 
pressure; however, neither this report nor any of the 
remaining service medical records indicate treatment or a 
diagnosis relating to elevated blood pressure.  In fact, on 
separation report of medical history in February 1968, the 
veteran specifically denied having at that time or in the 
past, high or low blood pressure.  Further, none of the 
service medical records indicate that the veteran was on 
medication to control high blood pressure.  On VA examination 
in July 1968, the veteran's blood pressure was reported to be 
132/70.

A VA outpatient entry in June 1995 noted the veteran's blood 
pressure as 159/113, 157/115, and 160/100.  VA clinical 
records from February and March 1996 show that the veteran 
was hospitalized with congestive heart failure and 
uncontrolled hypertension.

An April 1996 examination performed for Social Security 
Disability purposes recorded the veteran's blood pressure as 
140/90, 144/96, and 148/94.  The veteran was assessed with 
history of mild uncontrolled essential systolic and diastolic 
hypertension, with mild congestive heart failure changes 
including enlargement of the left atrium and ventricle.  It 
was also noted that the veteran had a history of chronic 
alcoholism which exacerbated his cardiovascular condition.  
Records from the Social Security Administration dated March 
1997 show that the veteran was found to be disabled as of 
February 1996 due to chronic congestive heart failure 
secondary to chronic hypertension and alcoholic 
cardiomyopathy.

During a VA examination in May 1996, the veteran claimed that 
he was diagnosed with hypertension and placed on medication 
during active service.  He stated that he had recently 
stopped using tobacco, after smoking every day for 30 to 37 
years.  Upon examination, blood pressure was recorded as 
140/90 while sitting and 140/88 while standing.  An EKG, 
chest x-ray, and echocardiogram were performed and the 
veteran was assessed with stable congestive heart failure and 
stable hypertension.  VA outpatient records from April 
through July 1996 indicate that the veteran continued to be 
followed for cardiovascular complications such as dyspnea and 
chest pain.

At a hearing before the Board in June 1999, the veteran 
testified that he was diagnosed with hypertension during 
basic training and was given medication.  During service, he 
purportedly suffered from nosebleeds as a complication of his 
hypertension.  Following service, he first received treatment 
in approximately 1969 due to a nosebleed.  At that time, he 
resumed hypertension medication.  However, he did not take 
his medication when he was asymptomatic.  In 1974 or 1975 he 
had problems with his hands and feet swelling and again 
resumed the medication.  However, he has been unable to 
secure the medical records from that time period.  After 
1979, he stopped seeing his physician and stopped taking 
medication until his heart attack in February 1996.  Since 
that time, he reported he has been on medication.

In summary, the evidence of record fails to establish that 
the veteran had hypertension or any form of chronic 
cardiovascular disability in service.  Moreover, no medical 
evidence of record illustrates a nexus or relationship 
between the veteran's congestive heart failure with 
hypertension and his period of active service.  The medical 
evidence clearly establishes that the veteran currently 
suffers from congestive heart failure and hypertension; 
however, no medical professional has related these 
disabilities to the veteran's period of active service.  The 
Board cannot rely solely on the veteran's own statements 
because evidence of a medical nexus cannot be established by 
lay testimony.  Brewer v. West, 11 Vet. App. 228, 234 (1998).

The Board observes that the first evidence of record 
containing diagnoses of hypertension and congestive heart 
failure is dated approximately 25 years following the 
veteran's active service.  The veteran has testified that he 
received medical care a few years following service; however, 
he could not locate any relevant records.  Moreover, the 
veteran admitted that he received no medical care between 
1979 and 1996.  Based on the foregoing discussion, the Board 
finds that the veteran in this case may not establish a well-
grounded claim based on a finding of chronicity or continuity 
of symptomatology.  Furthermore, insofar as there is no 
evidence that the veteran's hypertension was manifest within 
one year of active service, the causal nexus requirement 
necessary to establish a well-grounded claim is not satisfied 
on this basis.  See 38 C.F.R. §§ 3.307, 3.309 (1998).  

The veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection and so places the VA under no duty to assist him 
in developing the facts pertinent to that claim.  See Epps, 
126 F.2d at 1468.  As the Board is not aware of the existence 
of additional evidence that might well ground the veteran's 
claim, a duty to notify does not arise pursuant to 
38 U.S.C.A. § 5103(a) (1991).  See McKnight v. Gober, 131 
F.3d 1483, 1484-85 (Fed. Cir. 1997).  That notwithstanding, 
the Board views this discussion as sufficient to inform the 
veteran of the elements necessary to well ground his claim, 
and as an explanation as to why his current attempt fails.



ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for congestive heart failure with 
hypertension is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

